DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 7/1/2022, in which claims 2, 6, 7, 17 and 21 were canceled, and claims 1, 4, 8, 13, 14, 16 and 18 were amended.  Claims 1, 3-5, 8-16 and 18-20 are pending and under consideration.
It is noted that the amendment to the abstract and specification filed on 7/1/2022 does not comply with the requirements of 37 CFR 1.121(b) and 37 CFR 1.72, because the abstract was not presented on a separate sheet.  The amendment to the abstract is on the same sheet as the amendment to the specification.  Therefore, the amendment to the abstract/specification has not been entered.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)6 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/374,294, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant application does not provide support for claims 1, 3-5, 8-16 and 18-20 for the reasons given in the rejections under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  Thus, the provisional application does not fully support the claims under 35 U.S.C. 112 for the same reasons given in those rejections below.
Claims 1, 3-5, 8-16 and 18-20 have an effective filing date of 8/11/2017, which is the filing date of PCT/US17/46454.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
b)	In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located Figure 9A and Figure 9B.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Response to Arguments - Nucleotide and/or Amino Acid Sequence Disclosures
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
The response asserts that a substitute specification with marked up and clean versions has been filed to provide the sequence identifiers for the sequences shown in Figs. 9A and 9B.
This argument is not found persuasive.  A substitute specification was not filed, and the amendment to the specification is non-compliant.  The amendment to the abstract was submitted on the same sheet as the amendment to the specification.  The amendment to the abstract/specification has not been entered due to the non-compliance.  The deficiency with regard to the sequence disclosures remains.

Drawings
The drawings are objected to because Figures 1A, 2A and 2C are not legible and will not reproduce well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “(b) sequencing confirmation of barcode and surrounding sequence” as described in the specification for Figure 2b at the paragraph bridging pages 2-3.  Figure 2b states “Sequencing Data Placeholder.”  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments - Drawings
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
The response asserts that replacement drawings has filed. 
The electronic filing receipt indicates that one page of drawings was filed.  However, the indexed page contains a descriptions of amendments that should have been made to the drawings and not the actual drawings themselves.  Therefore, the objection is maintained.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites, “said barcoded cell” at line 7.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
The last full paragraph at page 3 ends with two periods.  
Appropriate correction is required.

The use of the terms LIPOFECTAMINE (page 4, full paragraph; paragraph bridging pages 4-5), CELLTITER-GLO (page 39, 1st full paragraph), and HISEQ (page 39, 2nd full paragraph), which are trade names or marks used in commerce, has been noted in this application.  Each term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Response to Arguments - Specification
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
The response asserts that the specification has been amended as shown in the marked up specification.
A substitute specification, including a marked up copy, was not filed in the application.  An amendment to the specification was filed.  However, the amendment is non-compliant, because it also contains the amendment to the abstract on the same sheet.  Therefore, the amendment has not been entered, and the objections are maintained.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In step (c), the phrase “said barcoded cell” should be amended to recite “said barcoded cells” to improve the grammar of the claim.  The phrase refers back to step (b), which recites “thereby producing a population of barcoded cells.”
Appropriate correction is required.

Response to Arguments - Claim Objections
The objection to claim 17 is moot in view of Applicant’s cancellation of the claim in the reply filed 7/1/2022.	
The objections to claims 1, 13, 14 and 16 have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection was made in the Office action mailed 2/2/2022 and has been rewritten to address the amendment to the claims in the reply filed 7/1/2022.
	Claims 1, 3-5, 8-16 and 18-20 require the provision of “an expression vector or equivalent thereof, capable of stably expressing a guide RNA comprising randomized barcodes created with a DNA construct comprising a randomized crRNA segment upstream of a tracrRNA under control of a promoter.”  The specification defines the terms “expression vector” as “a recombinant vector comprising operably linked polynucleotide elements that facilitate and optimize expression of a desired gene…in a particular host organism.”  See the first full paragraph of page 11.  Thus, the claims require the provision of an expression vector that can facilitate and optimize expression of a guide RNA, or equivalent thereof, where each element must be capable of “stably expressing a guide nucleic acid comprising randomized barcodes.”  The “equivalent thereof” must be functionally equivalent and is not required to have any particular structure.  Thus, the claims are drawn to a genus primarily defined by function.
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  The specification describes a gRNA library ligated into a gRNA expression lentiviral transfer vector capable of stably integrating into mammalian cells (e.g., Examples 2 and 3).  No description is provided of a recombinant polynucleotide or equivalent thereof that is capable of providing stable expression without prior introduction into the cell.  No description is provided of recombinant polynucleotides or equivalents thereof that inherently function to provide stable expression once introduced into a cell, other than the lentivirus that is used to transduce the exemplary mammalian cell lines. 
The application does not describe a representative number expression vectors or equivalents thereof that allow for stable expression either based upon simply providing the product or when the product is introduced into a cell.  At the 2nd full paragraph of page 3, the specification states, “Cell lines: HEK 293T, Caco2, and MDA-MB-231 were independently transduced with the three different barcode gRNAs and selected for stable integration.”  At the 1st full paragraph of page 14, the specification teaches that a vector carrying a neomycin resistance marker can be used in a selection process to establish stably transfected mammalian cell lines that contain stably integrated copies of the transfected genetic material.  At the paragraph bridging pages 21-22, the specification discloses stable integration of barcoded gRNA under the control of a constitutive promoter.  Thus, the disclosure teaches that all expression vectors do not inherently provide stable expression. 
	Even if one accepts that the example described in the specification meets the claim limitations of the rejected claims with regard to structure and function, the example is only representative of transducing cells with a lentiviral expression vector encoding the barcoded gRNA.  The prior art teaches that lentiviral vectors have the inherent ability to integrate into the genome of mammalian cells upon transduction of the vector into the cells (Mátrai et al. Recent advances in lentiviral vector development and applications. Molecular Therapy, Vol. 18, No. 3, pages 477-490, March 2010, cited in a prior action).  The inherent ability of lentivirus vectors to integrate upon transduction is not shared with all expression vectors or equivalent thereof.  The prior art teaches that stable expression in a cell requires the simultaneous introduction of a marker, and a subsequent selection step based upon the introduced marker (Recillas-Targa, F. Multiple strategies for gene transfer, expression, knockdown, and chromatin influence in mammalian cell lines and transgenic animals. Molecular Biotechnology, Vol. 34, pages 337-354, 2006; e.g., section 2.2, cited in a prior action).  The requirements for introduction of a recombinant polynucleotide comprising a selection marker followed by a subsequent selecting step in order to provide for stable expression is consistent with the teachings of the specification discussed above.  One would have recognized the unpredictability of providing an expression vector or equivalent thereof to achieve the claimed function of stable expression.  
	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 1, 3-5, 8-16 and 18-20. 

Claims 1, 3-5, 8-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of modulating expression of a gene of interest, comprising (a) providing a population of cells; (b) transducing the population of cells with a library of lentiviral vectors encoding guide ribonucleic acid (gRNA) comprising a randomized barcoded crRNA segment, thereby producing a population of barcoded cells capable of stably expressing the gRNA, (c) allowing said population of barcoded cells to divide, thereby forming a barcoded progeny of cells; (d) saving an aliquot of cells after step b) or step c), e) identifying the barcode in a lineage of interest from the barcoded progeny of cells, f) reconstituting the aliquot of cells from step d) and transforming the reconstituted aliquot of cells with (i) a plasmid encoding a fusion protein comprising Cas9 that no longer possesses nuclease activity (dCas9) and an effector domain, and (ii) a plasmid comprising the barcode of the lineage of interest upstream of a gene of interest, does not reasonably provide enablement for “providing an expression vector or equivalent thereof” to produce a barcoded population of cells capable of stably expressing a guide RNA comprising randomized barcodes, or “transforming the reconstituted aliquot of cells with a transcriptional element comprising a dCas9-VPR, the barcode of the lineage of interest, and a gene of interest; g) utilizing the transcriptional effector to modulate expression of the gene of interest within the lineage of interest” without the barcode of the lineage of interest being placed upstream of the gene of interest (i.e., operably linked).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  This rejection was made in the Office action mailed 2/2/2022 and has been rewritten to address the amendment to the claims in the reply filed 7/1/2022.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: The claims are drawn to a method of modulating expression of a gene of interest in a cell.  The method comprises the steps of “a) providing a population of cells; b) providing an expression vector or equivalent thereof, capable of stably expressing a guide RNA comprising randomized barcodes created with a DNA construct comprising a randomized crRNA segment upstream of a tracrRNA under control of a promoter, thereby producing a population of barcoded cells; c) allowing said barcoded cell to divide, thereby forming a barcoded progeny of cells; d) saving an aliquot of cells after step b) or step c); e) identifying the barcode in a lineage of interest from the barcoded progeny of cells; f) reconstituting the aliquot of cells from step d) and transforming the reconstituted aliquot of cells with a transcriptional element comprising dCas9-VPR, the barcode of the lineage of interest, and a gene of interest; g) utilizing the dCas9-VPR to modulate expression of the gene of interest within the lineage of interest.”  The nature of the invention is complex in that the provision of “an expression vector or equivalent thereof” must be capable of providing stable expression of a guide RNA comprising randomized barcodes.  The nature of the invention is also complex in that “transforming the reconstituted aliquot of cells with a transcriptional element comprising dCas9-VPR, the barcode of the lineage of interest and a gene of interest” must allow for “utilizing the dCas9-VPR to modulate expression of the gene of interest.”  The transcriptional effector must be able to modulate expression of the gene of interest from the barcode sequence.  This requires a configuration of guide RNA that directs the transcriptional effector to the barcode of the lineage of interest.  The barcode must be upstream of the gene of interest in a configuration that allows expression of the guide RNA and targeting of that sequence, and a PAM sequence is required.
	Breadth of the claims: The claims broadly encompass the provision of any expression vector or any equivalent thereof to stably express a guide RNA comprising randomized barcodes.  Each expression vector and equivalent must be capable of “stably expressing a guide nucleic acid comprising randomized barcodes.”  The claims encompass any arrangement between the barcode of the lineage of interest and the gene of interest.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
Guidance of the specification and existence of working examples: The specification teaches tagging each cell in a population with a unique integrated barcode-gRNA under the control of a constitutive promoter (e.g., paragraph bridging pages 21-22).  Example 1 demonstrates that this is achieved by transducing mammalian cell lines with a lentiviral vector encoding the barcode-guide RNA.  This also shown in Fig. 1A, where the barcode is the crRNA portion of the guide RNA.  See also page 24, 1st full paragraph.  The specification teaches that the guide RNA is used to recruit a Cas9 protein to the specific target based upon the teachings of WO 2015/089486 A2 (e.g., paragraph bridging pages 24-25).  Example 2 demonstrates that the crRNA portion of the guide RNA (barcode) must be capable of targeting the specific barcode sequence in a plasmid comprising the target upstream of a PAM site upstream of a miniCMV promoter and sfGFP, which is the gene of interest.  See also Figures 1and 2).
The specification teaches that providing a recombinant polynucleotide is not sufficient to achieve stable expression.  At the 2nd full paragraph of page 3, the specification states, “Cell lines: HEK 293T, Caco2, and MDA-MB-231 were independently transduced with the three different barcode gRNAs and selected for stable integration.”  At the 1st full paragraph of page 14, the specification teaches that a vector carrying a neomycin resistance marker can be used in a selection process to establish stably transfected mammalian cell lines that contain stably integrated copies of the transfected genetic material.  At the paragraph bridging pages 21-22, the specification discloses stable integration of barcoded gRNA under the control of a constitutive promoter. 
	Predictability and state of the art: The prior art teaches that lentiviral vectors have the inherent ability to integrate into the genome of mammalian cells upon transduction of the vector into the cells (Mátrai et al. Recent advances in lentiviral vector development and applications. Molecular Therapy, Vol. 18, No. 3, pages 477-490, March 2010, cited in a prior action).  The inherent ability of lentivirus vectors to integrate upon transduction is not shared with all vehicles/plasmids/vectors, recombinant viruses or equivalent thereof.  The prior art teaches that stable expression in a cell requires the simultaneous introduction of a marker, and a subsequent selection step based upon the introduced marker (Recillas-Targa, F. Multiple strategies for gene transfer, expression, knockdown, and chromatin influence in mammalian cell lines and transgenic animals. Molecular Biotechnology, Vol. 34, pages 337-354, 2006; e.g., section 2.2, cited in a prior action).  The requirements for introduction of a recombinant polynucleotide comprising a selection marker followed by a subsequent selecting step in order to provide for stable expression is consistent with the teachings of the specification discussed above.  One would have recognized the unpredictability of providing a recombinant polynucleotide or equivalent thereof to achieve the claimed function of stable expression.  
CRISPR Cas9, and catalytically inactive variants thereof were known in the art to be RNA-guided proteins capable of targeting a particular sequence complementary to the crRNA portion of the guide RNA (Konermann et al. WO 2015/089486 A2, cited in a prior action; e.g., paragraphs [0012] and [00135]; Figs. 1 and 33).  The prior art teaches that these components work together as a complex for targeting of a specific sequence.  Thus, one would have recognized the unpredictability of not linking the barcode to the gene of interest when using the dCas9-VPR to modulate expression of the gene of interest.
	Amount of experimentation necessary: A large quantity of experimentation would be required to carry out the full scope of the invention.  One would be required to identify expression vectors and equivalents thereof that are capable of providing stable expression simply by being provided.  The specification teaches that lentivirus is capable of providing stable expression after transducing the cells with the lentiviral vector encoding the barcode guide RNA.  The providing step of the claims does not require contact of the recombinant polynucleotide with the cell.  One would be required to carry out experimentation as to how stable expression can be achieved only by providing the lentiviral vector, and then those results would need to be extrapolated to many other recombinant non-viral and viral expression vectors and equivalents thereof.  Additional experimentation would be required to use dCas9-VPR when the barcode is not provided upstream of the lineage of interest.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1, 3-5, 8-16 and 18-20 are not considered to be fully enabled by the instant specification.

Response to Arguments - 35 USC § 112
The rejection of claims 2, 6, 7, 17 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 7/1/2022.
	The rejection of claims 1, 3-5, 8-16 and 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/1/2022.
The rejection of claim 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 7/1/2022.
	The rejection of claim 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 7/1/2022.
The rejection of claims 6, 7, 17 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is moot in view of Applicant’s cancellation of the claims in the reply filed 7/1/2022.
With respect to the rejection of claims 1, 3-5, 8-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
The response notes that the independent claim was amended to replace the phrase “providing a vehicle, plasmid, vector or recombinant virus, or equivalent thereof” with the phrase “providing an expression vector or equivalent thereof.”  The response asserts that the amendment obviates the rejection.
This argument is not found persuasive.  The specification does not disclose expression vectors that can merely be provided to result in cells stably expressing a guide RNA comprising randomized barcodes.  The specification discloses the introduction of a lentiviral vector into a cell in order to produce cells stably expressing guide RNA.  As discussed in the rejection, the lentiviral vector can provide for stable expression, because it integrates into the genome.  Other expression vectors do not inherently provide stable expression when introduced into the cell as evidenced by the art cited in the rejection and the cited teachings of the instant specification.  The claims are broader in that they only require the provision of an expression vector without introduction and selection steps.  Furthermore, the claims encompass any equivalent thereof, which is solely defined by function.  The disclosure does not provide the structures for the equivalents, and this deficiency is not met by the teachings of the prior art on the record.  
Thus, the rejection is maintained.
The rejection of claims 6, 7, 17 and 21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) is moot in view of Applicant’s cancellation of the claims in the reply filed 7/1/2022.
With respect to the rejection of claims 1, 3-5, 8-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
The response asserts that the amendment obviates the rejection, because the DNA construct of claim 6 and randomized crRNA upstream of a tracrRNA under control of a promoter of claim 7 have been incorporated into claim 1.
This argument is not found persuasive.  The amendment does not address all issues.  The claim requires “providing an expression vector or equivalent thereof” to provide for stable expression.  The mere provision of an expression vector does not allow for stable expression in a cell.  The cell must be contacted with the expression vector.  For example, transduction with a lentiviral vector allows for stable expression of an encoded product based upon the integration of the vector into the genome.  Alternatively, the specification and prior art teach introducing the expression vector with a selectable marker followed by selection of stable transformants where the vector has become integrated into the genome.  The claims have not been limited to either one or both of these embodiments.  Furthermore, the claim encompass the provision of any equivalent thereof.  The structures of those equivalents are not taught, and one cannot make the equivalents for use in the method without a known structure.  Additionally, operative linkage of the barcode and the gene of interest is not required by the claims. 
Thus, the amendment does not obviate the rejection, and the rejection is maintained.

Response to Arguments - 35 USC § 102
The rejection of claim 2 under 35 U.S.C. 102(a)(1) as being anticipated by Chavez et al is moot in view of Applicant’s cancellation of the claim in the reply filed 7/1/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-11, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al (WO 2016/205745 A2, cited in a prior action; see the entire reference) in view of Gilbert et al (WO 2016/011080 A2, cited in a prior action; see the entire reference), and Chavez et al (Nature Methods, Vol. 12, No. 4, pages 326-328, and pages 1/2-2/2 of Online Methods, March 2, 2015, cited on the IDS filed 2/11/2019, cited in a prior action; see the entire reference).  This is a new rejection, necessitated by the amendment filed 7/1/2022.
Regarding claims 1, 8-11, 15, 16 and 18, Konermann et al teach a method comprising providing a population of cells, and barcoding the population of cells using a lentiviral barcode delivery vector at low multiplicity of infection (MOI), and selecting the population of cells for transformed cells (e.g., paragraph [00140]).  Konermann et al teach that the barcode contains one or multiple sequences targetable by Cas9 and a CRISPR RNA target sequence (e.g., paragraph [00142]).  Konermann et al teach that the barcode is an arbitrary sequence constrained by length (e.g., paragraphs [00134] and [00142]).  Konermann et al teach that sgRNA comprising a guide sequence (crRNA) targeting the desired barcode joined to a tracr sequence, where the sgRNA coding sequence is operably linked to a promoter for expression in a DNA construct (e.g., paragraphs [00166] and [00182]; Fig. 2).  Konermann et al teach that targeting of the sgRNA to a particular sequence is determined by the sequence of the short CRISPR RNA (crRNA) (e.g., paragraph bridging pages 22-23).  Konermann et al teach that the barcode delivery vector comprises the barcode sequence, a promoter and a reporter, such as mCherry (e.g., paragraph [00142]).  Konermann et al teach expanding the population of cells through a number of cell divisions (e.g., paragraph [00140]).  Konermann et al teach splitting the cells into a test population and a recovery population, where the recovery population is saved cryogenically (e.g., paragraph [00140]).  Konermann et al teach exposing the cells to different drug treatments over a period of time (e.g., paragraph [00140]).  Konermann et al teach identifying the barcodes present in cells of interest in the test population, which are cells that have a survival or growth advantage when exposed to the drug (e.g., paragraph [00140]).  Konermann et al teach delivering an adeno-associated virus (AAV) Cas9 activator, such as dCas9-VP64, vector encoding single guide RNAs (sgRNAs) that target the barcodes of interest to the cells (e.g., paragraphs [00140] and [00145]).  Konermann et al teach isolating the cells containing the barcodes of interest by a selection protocol based on increased mCherry expression (e.g., paragraph [00140]).  Konermann et al further teach carrying out the assay the recovery cells (e.g., paragraph [0035]).
Regarding claims 3-5, Konermann et al teach the method where the cells express mCherry fluorescent reporter, and the cells are selected using fluorescence activated cell sorting (FACS) based upon mCherry expression (e.g., paragraphs [0069] and [00140]).
Regarding claim 14, Konermann et al teach the method where the drug is tested for the cell’s ability to be resistant to the drug and to survive and multiply (e.g., paragraphs [0033], [0035] and [00140]).
Regarding claim 19, Konermann et al teach the method where the transcriptional activator is encoded by a plasmid (e.g., paragraph [00147]-[00148]).
Regarding claim 20, Konermann et al teach the method where the barcode is upstream of the fluorescent reporter gene (e.g., Fig. 1).
Konermann et al do not teach the method where the lentivirus introduced into the population of cells encodes the guide RNA comprising the randomized barcoded crRNA segment.  Konermann et al do not teach the method where the barcode of the lineage of interest and the fluorescent reporter gene are introduced into recovery cells (reconstituted aliquot of cells).  Konermann et al do not teach the method where the activity of the drug is measured as downregulation of a gene or genes.  Konermann et al do not teach the susceptibility of the drugs is through the biological cell death mechanism of apoptosis.  Konermann et al do not teach the structure of the drug or treatment of interest, such as the drug is a protein, a polypeptide or an organic molecule.  Konnerman et al do not teach the Cas9 activator is dCas9-VPR.
Gilbert et al teach genome-scale CRISPRi screening in cells to identify genes that  modulate sensitivity to a chimeric toxin composed of the diphtheria toxin catalytic A subunit covalently linked to cholera toxin, which is a protein (e.g., paragraph [0204]; Fig. 6A).  Gilbert et al teach that exposing cells to the toxin results in killing the cells by apoptosis (e.g., paragraph [0204]; Fig. 6A).  Gilbert et al teach the stable transduction of K562 cells expressing dCas9-KRAB with a genome-scale CRISPRi library comprising a library of sgRNAs (e.g., paragraph [0205]).  Gilbert et al teach it is within the skill of the art to make a lentiviral sgRNA library and to use that library to infect cells for stable expression of guide RNA, where the transduction of a population of cells is carried out as an initial step in a screening process for CRISPR/Cas transcriptional modulation in the cells (e.g., paragraphs [0228]-[0232]; Fig. 1).  Gilbert et al teach the application of the method to the identification of genes involved with a ricin resistance phenotype (e.g., paragraphs [0183]-[0188]).  Gilbert et al teach that the  method can also be applied to the activation of gene expression using CRISPRa (e.g., paragraphs [0181]-[0182]).  Gilbert et al teach quantifying the gene expression of target transcript of the response to ricin in the cells (e.g., paragraphs [0194] and [0211]).  Gilbert et al teach that gene expression was activated (upregulated) and repressed (downregulated) (e.g., paragraphs [0194] and [0211]).  Gilbert et al teach that the screening platform is robust, with very high reproducibility and activity with undetectable intrinsic toxicity (e.g., paragraph [0181]).  Gilbert et al teach that the screening provides comprehensive insights into the molecular mechanisms of toxin action (e.g., paragraph [0181]).  Furthermore, Gilbert et al teach that the method can be used to identify genetic elements that modulate a phenotype, and then identifying or screening for a lead compound that modulates expression of the genetic element, such as the expression of the reporter gene (e.g., paragraphs [0018], [0126] and [0143]).
Chavez et al teach a tripartite activator, VP64-p65-Rta (VPR), fused to nuclease-null Cas9, which is referred to as dCas9-VPR (e.g., Abstract; page 326, right column, 3rd and 4th full paragraphs).  Chavez et al teach activating gene expression using dCas9-VPR (e.g., Figs. 1 and 2).  Chavez et al describe dCas9-VPR as a highly efficient transcriptional regulator, which is an improved regulator relative to dCas9-VP64, dCas9-p65 and dCas9-Rra (e.g., Title; Abstract; page 326, right column, 2nd full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Konermann et al to swap the barcoded reporter sequence in the lentiviral vector introduced into the initial population of cells and the sequence encoding the guide RNA in the recovery population of cells in order to achieve the predictable result of assembling all components in a single cell for carrying out the method.  Gilbert et al teach it is within the skill of the art to use a lentiviral vector to introduce a guide RNA library into cells during a screening process as the initial step of the method.  One would have recognized that the later introduction of the reporter construct comprising the barcode would provide the same function as the earlier introduction by Konermann et al.  Altering the order of delivery of the sequences would have provided the same outcome.  Reversing the order of addition of the sequences to the cells would have resulted in same outcome and is prima facie obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Konermann et al to include the analysis of upregulation and downregulation of gene expression in response to drug treatment.  Both Konermann et al and Gilbert et al teach a screening method using the CRISPR system.  Gilbert et al teach that gene expression can be measured to determine which genes modulate cellular sensitivity to ricin.  One would have been motivated to include the measurement of upregulation and downregulation of gene expression to identify gene expression that modulates the cellular response to the applied drug in the method of Konermann et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Konermann et al to include the use of a drug that is a protein, polypeptide or organic molecule, because Gilbert et al teach it is within the skill of the art to carry out a CRISPR-based screening method using toxin proteins.  One would have made such a modification in order to achieve the predictable result of providing a type of drug known to be suitable for use in the method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Konermann et al to substitute the dCas9-VP64 with the dCas9-VPR of Chavez et al, because both Konermann et al and Chavez et al teach the use of an activation domain linked to dCas9 for activation of expression.  One would have had a reasonable expectation of success in substituting one for the other in order to achieve the predictable result of using a dCas9 activator.  One would have been motivated to make such a substitution in order to use an improved activator as taught by Chavez et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al (WO 2016/205745 A2, cited in a prior action; see the entire reference) in view of Gilbert et al (WO 2016/011080 A2, cited in a prior action; see the entire reference), and Chavez et al (Nature Methods, Vol. 12, No. 4, pages 326-328, and pages 1/2-2/2 of Online Methods, March 2, 2015, cited on the IDS filed 2/11/2019, cited in a prior action; see the entire reference) as applied to claims 1, 3-5, 8-11, 14-16 and 18-20 above, and further in view of Gunther et al (Proceedings of the National Academy of Sciences, USA, Vol. 100, No. 16, pages 9608-9613, August 2003, cited in a prior action; see the entire reference).  This is a new rejection, necessitated by the amendment filed 7/1/2022.
The combined teachings of Konermann et al, Gilbert et al and Chavez et al are described above and applied as before.
Konermann et al, Gilbert et al and Chavez et al do not teach screening the drug based on downregulation of gene expression.
Gunther et al teach that the activities of various psychoactive drugs can be predicted based upon gene expression profiles (e.g., Abstract).  Gunther et al teach that the predictive set of genes contains four gene markers: PTX3, ILK, ENTPD6 and GPCR CG50207 (e.g., page 9609, paragraph bridging columns; Table 2).  The relative expression of the genes includes upregulation and downregulation to discriminate the drugs (e.g., Figs. 1 and 2).  Gunther et al teach that the capacity to identify therapeutic efficacy on the basis of gene expression signatures in vitro has potential utility in drug discovery and drug target validation (e.g., Abstract).  Gunther et al teach that manipulation of a specific gene in culture by overexpression or gene silencing may identify it as a drug target when a therapeutically relevant expression profile is induced (e.g., page 9613, right column, 2nd full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Konermann et al, Gilbert et al and Chavez et al to include the gene expression profile containing relative upregulation and downregulation of genes to discriminate activities of antipsychotic drugs as taught by Gunther et al.  Konermann et al teach it is within the ordinary skill in the art to use the method for drug screening, and Gilbert et al teach using the method for the identification of targets for lead compound development.  The method of Konermann et al and Gilbert et al relies upon modulation of gene expression by the CRISPR system, and Gunther et al teach that manipulation of a specific gene in culture by overexpression or gene silencing may identify it as a drug target when a therapeutically relevant expression profile is induced.  Thus, one would have had a reasonable expectation of success in using underexpression and overexpression of genes to identify drugs in the assay of Konermann et al and Gilbert et al.  One would have made such a modification in order to achieve the predictable result of identifying antipsychotic agents in the drug screen based upon gene expression.
One would have been motivated to make such a modification in order to receive the expected benefit of being able identify therapeutic efficacy on the basis of gene expression signatures in vitro as taught by Gunther et al.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al (WO 2016/205745 A2, cited in a prior action; see the entire reference) in view of Gilbert et al (WO 2016/011080 A2, cited in a prior action; see the entire reference), and Chavez et al (Nature Methods, Vol. 12, No. 4, pages 326-328, and pages 1/2-2/2 of Online Methods, March 2, 2015, cited on the IDS filed 2/11/2019, cited in a prior action; see the entire reference) as applied to claims 1, 3-5, 8-11, 14-16 and 18-20 above, and further in view of Saadat et al (BioImpacts, Vol. 5, No. 1, pages 25-28, February 21, 2015, cited in a prior action; see the entire reference).  This is a new rejection, necessitated by the amendment filed 7/1/2022.
The combined teachings of Konermann et al, Gilbert et al and Chavez et al are described above and applied as before.  Further, Konermann et al teach that the selection of the drug may include testing for drug susceptibility (e.g., paragraph [0033]).  Konermann et al teach that cells originating from a patient tumor may carry different mutations and chromosomal rearrangements, which lead to resistance to chemotherapy (e.g., paragraph [0015]).
Konermann et al, Gilbert et al and Chavez et al do not teach screening the drug based on causation of apoptosis.
Saadat et al teach an improved DNA ladder assay for the high quality detection of apoptosis in mammalian cells (e.g., Abstract; Methods and material).  Saadat et al teach that the assay can be applied as an easy-fast method for apoptosis detection (e.g., Abstract).  Saadat et al teach that the assay allows one to detect apoptosis in a cost effective and timely manner without the need for commercial kits and special equipment (e.g., Abstract).  Saadat et al teach that the assay will be very useful for laboratories that carry out routine experimental or clinical screenings of drugs and chemotherapeutics (e.g., page 28, Conclusion).  Saadat et al teach that modulation of the apoptotic signaling pathways towards normality by means of drugs or treatment strategies have the potential to eliminate cancer cells (e.g., page 25, paragraph bridging columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Konermann et al, Gibson et al and Chavez et al to include the analysis of apoptosis in cells contacted by the drug as taught by Saadat et al.  Konermann et al teach that it is within the skill of the art to use the method to screen drugs and notes that resistance of tumor cells to chemotherapy is an issue that needs to be addressed.  Saadat et al teach that drug screening methods can use the analysis of apoptosis to identify drugs that have the potential to eliminate cancer cells by modulating the apoptotic signaling pathways towards normality, where outcome is measured by measuring apoptosis. 
One would have been motivated to make such a modification in order to receive the expected benefit of using a cost effective and easy to use assay to measure apoptosis as taught by Saadat et al.  Furthermore, one would have been motivated to measure apoptosis to identify drugs that may be capable of eliminating cancer cells.  

Response to Arguments - 35 USC § 103
	The rejection of claims 6, 7 and 21 under 35 U.S.C. 103 as being unpatentable over Konermann et al in view of Gilbert et al is moot in view of Applicant’s cancellation of the claims in the reply filed 7/1/2022.
The rejection of claims 1, 3-5, 8-11 and 14-20 under 35 U.S.C. 103 as being unpatentable over Konermann et al in view of Gilbert et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/1/2022.
With respect to the rejection of claims 1, 3-5, 8-11, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konermann et al in view of Gilbert et al, and Chavez et al, Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
The response notes deficiencies in the teachings of Konermann et al and asserts that Gilbert does not make up for the deficiencies, because Gilbert does not teach stably expressing a guide RNA comprising randomized barcodes, created with a DNA construct comprising a randomized crRNA segment upstream of a tracrRNA under control of a promoter.
This argument is not found persuasive, because the rejection is based upon the combined teachings of the references.  Konermann et al teach a viral vector that the guide RNA recognizes a target sequence in the barcode (e.g., paragraphs [0024]-[0025] and [0052]).  Konermann et al teach that the barcode is an arbitrary sequence constrained by length (e.g., paragraphs [00134] and [00142]).  Konermann et al teach that sgRNA comprising a guide sequence (crRNA) targeting the desired barcode joined to a tracr sequence, where the sgRNA coding sequence is operably linked to a promoter for expression in a DNA construct (e.g., paragraphs [00166] and [00182]; Fig. 2).  Konermann et al do not teach that the viral vector encoding the guide RNA is a lentiviral vector for stable expression of the guide RNAs.  This deficiency is met by the teachings of Gilbert et al.  Gilbert et al is not relied upon for teaching randomized barcodes created with a DNA construct comprising a randomized crRNA segment upstream of a tracRNA under control of a promoter.  This aspect is taught by Konermann et al.  Gilbert et al teach the stable transduction of K562 cells expressing dCas9-KRAB with a genome-scale CRISPRi library comprising a library of sgRNAs (e.g., paragraph [0205]).  Gilbert et al teach it is within the skill of the art to make a lentiviral sgRNA library and to use that library to infect cells for stable expression of guide RNA, where the transduction of a population of cells is carried out as an initial step in a screening process for CRISPR/Cas transcriptional modulation in the cells (e.g., paragraphs [0228]-[0232]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Konermann et al to swap the barcoded reporter sequence in the lentiviral vector introduced into the initial population of cells and the sequence encoding the guide RNA in the recovery population of cells in order to achieve the predictable result of assembling all components in a single cell for carrying out the method.  Gilbert et al teach it is within the skill of the art to use a lentiviral vector to introduce a guide RNA library into cells during a screening process as the initial step of the method.  One would have recognized that the later introduction of the reporter construct comprising the barcode would provide the same function as the earlier introduction by Konermann et al.  Altering the order of delivery of the sequences would have provided the same outcome.  Reversing the order of addition of the sequences to the cells would have resulted in same outcome and is prima facie obvious.
The response asserts that better results are obtained using the methods described in the amended claims than those of Konermann.  The response asserts that evidence is provided in the form of a manuscript of Al’Khafaji et al. Control of Lineage-Specific Gene Expression by Functionalized gRNA Barcodes. ACS Synth. Biol. 2018, 7, 10, 2468-2474, which was provided as Exhibit A in the reply.  The response asserts that Al’Khafaji et al discloses “retrieval of a barcoded cell population with roughly 1.2 million different barcodes.”  The response states, “These results are 100-fold improved compared to the retrieval results described by Konermann.”  The response asserts that the evidence demonstrates that the claims are not obvious because stable expression of guide RNA comprising randomized barcodes yielded better results, whereas Konermann’s approach of expressing guide RNA comprising specific barcodes led to a lower yield of incorporated barcodes.  
The evidence on the record does not support the allegation of unexpected results.  The copy of Al’Khafaji et al provided as Exhibit A does not include the supplemental information necessary to evaluate the statements made in the reply.  Thus, the Examiner is providing a copy of the reference that includes the supplementary information as Al’Khafaji et al. Control of lineage-specific gene expression by functionalized gRNA barcodes, ACS Synthetic Biology, Vol. 7, pages 2468-2474, and pages 1/13-13/13 of Supplemental Information, August 31, 2018).  First it is noted that Applicant’s statement that the reference discloses “retrieval of a barcoded cell population with roughly 1.2 million different barcodes” is factually incorrect.  This statement appears to have been derived from the follow text found at the paragraph bridging the columns of page 2471:
This gRNA library was ligated into a gRNA expression lentiviral transfer vector and assembled into a pooled gRNA barcoded lentivirus. Following transduction of HEK293T, approximately 1.2 million stably integrated BFP+ cells were collected. High diversity of the barcoded lentiviral pool and HEK293T population was confirmed via barcode sampling (Supporting Figure S6−S7).

Thus, Al’Khafaji et al teach that 1.2 million cells containing integrated sgRNAs were obtained.  This passage does not indicate that each cell contained a different barcode.  To determine the diversity of the barcodes in the cell population, one must look at Supplemental Figure S7.  Supplementary Figure S7 shows that sequencing the cells at a depth of 3.88 x 106 reads allowed for the identification of 3.01 x 105 unique barcodes (i.e., 301,000 different barcodes).  The evidence presented must be compared with the closest prior art.  See MPEP § 716.02 (e).  The closest prior art here is that of Gilbert et al (WO 2016/011080 A2), which is cited in the rejection.  Gilbert et al teach it is within the skill of the art to make a lentiviral sgRNA library and to use that library to infect cells for stable expression of guide RNA, where the transduction of a population of cells is carried out as an initial step in a screening process for CRISPR/Cas transcriptional modulation in the cells (e.g., paragraphs [0228]-[0232]; Fig. 1).  Gilbert et al teach that the library may contain 400,000 or more structurally distinct sgRNAs (e.g., paragraphs [0025] and [0195]).  Gilbert et al teach the sgRNA library in a lentiviral vector that was used to infect cells as previously described (Pubmed ID: 23394947).  See paragraph [0232] and Fig. 1.  The cited art on the record does not provide data that can be compared to the results of Al’Khafaji et al (2018) to determine whether or not an unexpected result has been achieved.  The explanation provided by Applicant is not sufficient to demonstrate an unexpected result.
Applicant's arguments have been fully considered but are not deemed persuasive in view of the record as a whole.  Therefore, the claims stand rejected under 35 U.S.C. 103.  The Examiner has put forth a prima facie case of obviousness, and Applicant has not provided evidence of secondary considerations sufficient to overcome the rejection.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Konermann et al in view of Gilbert et al, and further in view of Gunther et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/1/2022.
With respect to the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Konermann et al in view of Gilbert et al and Chavez et al, and further in view of Gunther et al, Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
The response asserts that Gunther et al does not make up for the deficiencies of Konermann and Gilbert for the reasons applied to the rejection of 1, 3-5, 8-11, 14-16 and 18-20.  These arguments are not found persuasive for the reasons set forth above.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Konermann et al in view of Gilbert et al, and further in view of Saadat et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/1/2022.
With respect to the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Konermann et al in view of Gilbert et al and Chavez et al, and further in view of Saadat et al, Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
The response asserts that Saadat et al does not make up for the deficiencies of Konermann and Gilbert for the reasons applied to the rejection of 1, 3-5, 8-11, 14-16 and 18-20.  These arguments are not found persuasive for the reasons set forth above.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699